Citation Nr: 0528723	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  03-09 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to August 18, 
1995, for the grant of a 60 percent evaluation for a lumbar 
spine injury, arthritis, Scheuerman's disease, kyphosis of 
the thoracic spine, and right thigh hypesthesia.

2.  Entitlement to an effective date prior to August 18, 
1995, for the grant of service connection for chronic 
obstructive pulmonary disease (COPD)/chronic bronchitis.

3.  Entitlement to an effective date prior to August 18, 
1995, for the grant of a total rating based on individual 
unemployability (TDIU).  

4.  Entitlement to an increased initial evaluation for hiatal 
hernia, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to March 
1975 and from March 1981 to March 1987.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1998 hearing officer 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho, which granted service connection 
for a hiatal hernia, effective July 8, 1996.  During the 
pendency of the appeal, the Board remanded the claim in 
February 2000 for the issuance of a statement of the case 
(SOC).  A March 2003 SOC assigned a 30 percent evaluation, 
effective July 8, 1996.

This case is also before the Board on appeal from a March 
2002 rating decision that assigned a 60 percent evaluation 
for lumbar spine injury, arthritis, Scheuerman's disease, 
kyphosis of the thoracic spine, and right thigh hypesthesia, 
effective August 18, 1995; granted service connection for 
COPD/chronic bronchitis, effective August 18, 1995; and 
granted entitlement to a TDIU, effective August 18, 1995.  

The veteran's claims file has been transferred to the North 
Little Rock, Arkansas RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

A preliminary review of the claims file indicates that the 
veteran has never been provided adequate notice of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002), and its effect on his claims on 
appeal.  

Although in SOCs the VA provided the veteran the text of the 
relevant VCAA regulations implementing the statute, VA has 
not sent the veteran any correspondence explaining the notice 
and duty to assist provisions of the VCAA, including the 
respective responsibilities of VA and the veteran to identify 
and/or secure evidence; listing the evidence; or asking the 
veteran to submit and authorize the release of additional 
evidence.  Accordingly, the Board finds that the appellant 
has not been afforded all notice required by statute.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also observes that the veteran was not provided 
section 5103(a) notice regarding the underlying claims.  
Thus, notice is still required on the "downstream" issues of 
earlier effective dates and VA's duty to notify and assist 
has not been fulfilled.  See VAOPGCPREC 8-03, 69 Fed. Reg. 
25180 (2004) (VA General Counsel holding that "if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.")

In light of the foregoing, the Board finds that the VCAA 
requires additional development and assistance.  Accordingly, 
this case must be REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully satisfied.  See also 38 C.F.R. § 
3.159.  Attention is directed to 
Quartuccio, supra, pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), 
which requires that the Secretary 
identify for the appellant which evidence 
the VA will obtain and which evidence the 
appellant is expected to present.  The RO 
should provide the appellant written 
notification specific to each of his 
claims of the impact of the notification 
requirements on the claims.  The 
appellant should further be requested to 
submit all evidence in his possession 
that pertains to the claims.

2.  After conducting any additional 
development deemed necessary, to include 
obtaining any additional indicated 
treatment or medical records, 
readjudicate the veteran's claims for an 
effective date prior to August 18, 1995, 
for the grant of a 60 percent evaluation 
for a lumbar spine injury; an effective 
date prior to August 18, 1995, for the 
grant of service connection for 
COPD/chronic bronchitis; an effective 
date prior to August 18, 1995, for the 
grant of a TDIU; and an increased initial 
evaluation for hiatal hernia, currently 
evaluated as 30 percent disabling.  If 
any part of the decision is adverse to 
the veteran, he and his representative 
should be provided an SSOC.  A reasonable 
period of time for a response should be 
afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

